Title: From John Adams to James Trecothick Austin, 7 August 1824
From: Adams, John
To: Austin, James Trecothick



Dear Sir.
Quincy August 7th 1824

I ought to have answered your kind letter of the 23d July—before now, but decrepitude and imbecility cannot do what it wishes. I cannot read, & I cannot search for the Resolutions you speak of— It is in vain to enquire, who, moved this or that resolution you may depend upon it that the movers of the greatest resolution in Congress were not the Authors of them—I will not tell you who were the Authors of them in writing—Upon the question upon of the Indepence, Mr Gerry made not only one speech—but a half a dozen, or a dozen for what I know—for he was a great speaker and a constant advocate for Independence but I cannot be particular in any one instance my memory is not sufficient for these things—one thing I certainly know that party rancour—and public injustice  prejudice has done infinite injustice to his memory & Character—there is one thing which has been concealed from the public—concerning his stay in France after his Colleagues came away, & that is, he was imprisoned in France & could not get out, any more than Sterns Starling—I could explain the whole myst mystery to you if you would do me the favor to make me a visit—but I cannot dictate a long detail in writing—
I am with great esteem your friend / and humble Servant
John Adams